DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divnick (US 4,762,512).
In Regards to claim 1, Divnick discloses:
a coin funnel spinning well device (abstract), which comprises: 
an upper section including an observation dome and a coin funnel with a lower discharge (Fig. 1, 3:15-47, main body 10 having a removeable launching shoot 15 and circular opening 24); 

a lower section (3:15-47, Fig. 1, pedestal base 30); 

a midsection suspension system connecting said upper and lower sections and configured for oscillating movements in three dimensions (3:48-61, the point where the pedestal and the main body are joined where the device can be maneuvered in a circular motion).

said upper section including a coin launch assembly mounted inside said observation dome (3:62 – 4:15, removeable coin launching shoot includes ramp 47); 

said coin launch assembly including a guide panel with a recess forming a guide edge, sloping generally downwardly (3:62 – 4:15, Fig. 3, reference character 47);
 
said observation dome including a coin insert opening located outside of said guide panel and configured for receiving coins inserted in said coin launch assembly (3:62 – 4:15, Fig. 1, a coin is placed on the chute and will drop in a curving path along ramp 47); 

and said coin launch assembly, said observation dome and said coin funnel collectively directing inserted coins on spiral trajectories within said upper section (3:62 – 4:15, an inserted coin will circle inside the rim and will follow a downward spiral of the funnel).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divnick (US 4,762,512) in view of Campbell (US 5,607,155)
In Regards to claim 2, Divnick disclose that which is discussed above. However, Divnick does not specifically disclose:
an upper midsection suspension panel mounted on a lower end of said upper section; a lower midsection suspension panel mounted on an upper end of said lower section; and multiple connecting bolts each extending through said panels and configured for accommodating oscillating movements in three dimensions between said panels.

Campbell discloses:
an upper midsection suspension panel mounted on a lower end of said upper section (4:37-54, lower end 28 of pedestal 3); 

a lower midsection suspension panel mounted on an upper end of said lower section (4:37-54, platform 4); and 

multiple connecting bolts each extending through said panels and configured for accommodating oscillating movements in three dimensions between said panels (4:37-54, 4:66 – 5:2, lower end 28 of pedestal 3 is connected to base platform 4 by way of a bolted joint, players are able to manipulate the playing surface in order to manipulate the playing piece).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the suspension as taught by Campbell into the gaming device taught by Divnick in order to creating a more appealing game for a greater number of players, thereby increasing profitability for game operators (Divnick, 1:51-63). 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715